DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/16/2020. The amendments filed on 12/16/2020 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (U.S. Pub. No. 2014/0088424) hereinafter Noguchi, in view of Man et al. (U.S. Pub. No. 20080039725) hereinafter Man, in further view of Kawabata et al. (U.S. Pub. No. 20150222838) hereinafter Kawabata, in view of Fukunaga et al. (U.S. Pub. No. 20140343427) hereinafter Fukunaga, in further view of Baba et al. (JP-2006181058A) hereinafter Baba (see attached translation for citations). 

transceiver circuitry (28) configured to transmit (figure 2, [28]), to an ultrasonic probe (figure 1, [ultrasound probe 14]), a transmission signal for transmitting ultrasonic waves (paragraph [0014], lines 2-4), and to receive a received signal based on ultrasonic waves (paragraph [0014], lines 4-5);
image generating circuitry configured to generate an M-mode image as an ultrasonic image where temporal variation over a given time period is imaged, based on the received signal, and to display the generated M-mode image to a display (figure 1, [display 18]) (paragraph [0014], lines 6-14; [0054]; paragraph [0083] lines 1-2, “M-mode image 65”; [0084]; figure 5B; figure 6A); and 
generate n-1 markers, to divide the set measurement time period, (paragraph [0096], figure 6A; In figure 6A, Noguchi depicts the measurement range divided into five regions with 4 markers dividing each region based on the detected heartbeats. With this value of “n” set to be 5 within the processing components, the number of markers generated is 4 which is “n-1”),
superimpose the n-1 markers within the set measurement time period on the displayed M-mode image (figure 6A; paragraph [0096], lines 1-9; the marker lines are within the overall set measurement range of the M-mode ultrasound image, they are between the freeze time at the rightmost position of the range and the leftmost position of the M-mode image. With this value of “n” set to be 5 within the processing components, the number of markers generated is 4 which is “n-1”).
Primary reference Noguchi fails to teach: 

regardless of a number of the beats included in the set measurement time period 
However, the analogous art of Man of an ultrasound imaging system that displays spectral Doppler waveforms (abstract) teaches:
into equal intervals (see figure 5A, specifically the dashed lines displayed at equal intervals over time on the Doppler spectrum image; these lines are references with arrows in the image below),
regardless of a number of beats included in the set measurement time period (see figure 5A, specifically the dashed lines displayed at equal intervals over time on the Doppler spectrum image shown in the image below are based on a time scale which is independent of the number of beats in the set measurement time period. The number of beats may differ, but the time scale substantially equal divisions is consistent.)


    PNG
    media_image1.png
    615
    743
    media_image1.png
    Greyscale


Primary reference Noguchi further fails to teach:
processing circuitry configured to set a measurement time period from a set start time to a set end time on the M-mode image, the measurement time period including beats
However, the analogous art of the Kawabata of an ultrasound diagnostic device with Doppler spectrum imaging (abstract) teaches: 
processing circuitry configured to set a measurement time period from a set start time to a set end time on the M-mode image, the measurement time period including beats ([0031], [0059], the “predetermined temporally continuous period” as further shown in figure 3 is considered to be a measurement time period from a start time (furthest point to the left) to an end time (furthest point to the right) on the x-axis time scale of the Doppler ultrasound image. The measurement range is configured by an operation input and it is considered to be a “set” measurement time period; [0062]; [0063]; [0073], time is displayed on the horizontal axis which includes a start and end time; [0077]; [0101], “Doppler spectrum data is generated based on reception signals which are obtained within a predetermined temporally continuous period corresponding to a plurality of cardiac cycles”), 

Primary reference Noguchi further fails to teach:
receive a number of "n" beats set numerically by an operator, where "n" is an integer having a value of at least two
However, the analogous art of Fukunaga of a diagnostic imaging apparatus utilized to acquire periodic signal waveforms (abstract) teaches:
receive a number of "n" beats set numerically by an operator, where "n" is an integer having a value of at least two (figures 7 and 8 shows the user setting a number of detection periods 207 to “3” which is an integer having a value of at least two. This setting function is described in [0070] through [0075] and is a user set value as in [0077] and [0078] as it is “set to “3” in the “number of detection periods”. For a periodic signal such as a cardiac function, a “detection period” is considered to be equivalent to a “beat”. This is further taught by the reference in [0084]-[0085] with “The values may be set by an examiner, the tachycardia and bradycardia may be specified by the number of heartbeats in addition to the R-R period above.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and waveform display apparatus of Noguchi, Man, and Kawabata to incorporate the set 
Primary reference Noguchi further fails to teach:
With an arithmetic method based on a number of beats set numerically by an operator
However, the analogous art of Baba of an ultrasonic diagnostic apparatus with an M-mode imaging feature ([0001]) teaches:
With an arithmetic method based on the number n of beats set numerically by the operator ([0051]-[0062]; figures 7, 8, and 9; The setting of the number of heartbeats to N=2 or N=3 is considered to be an arithmetic method of determining the time axis scale for the displayed image, set by the operator via a number of beats and then arithmetically calculated to display a particular range. In the combined invention of Noguchi, Man, and Kawabata, the marker lines are displayed at equal intervals along a time axis and therefore the combined invention would generate these markers based on the heartbeat setting as taught by Baba)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and waveform display apparatus of Noguchi, Man, Kawabata, and Fukunaga to incorporate the number of beats set numerically for the measurement time period as taught by Baba because it is important to accurately set the measurement range to 
Regarding claim 2, the combined references of Noguchi, Man, Kawabata, Fukunaga, and Baba teach all of the limitations of claim 1. Primary reference Noguchi further teaches:
Wherein the processing circuitry is further configured to display each of the n-1 markers on the M-mode image as a line representing a time (paragraph [0096], lines 4-5).
Regarding claim 11, primary reference Noguchi teaches:
a medical image processing apparatus comprising a processing circuitry (abstract) configured to:
obtain an M-mode image as an ultrasonic image where temporal variation over a given time period is imaged and display the M-mode image on a display (figure 1, [display 18]) (paragraph [0014], lines 6-14; [0054]; paragraph [0083] lines 1-2, “M-mode image 65”; [0084]; figure 5B; figure 6A);
generate n-1 markers, to divide the set measurement time period (paragraph [0096], figure 6A; In figure 6A, Noguchi depicts the measurement range divided into five regions with 4 markers dividing each region based on the detected heartbeats. With this value of “n” set to be 5 within the processing components, the number of markers generated is 4 which is “n-1”); and
 superimpose the n-1 markers within the set measurement range on the displayed M-mode image (paragraph [0096], figure 6A; the marker lines are within the overall set measurement range of the M-mode ultrasound image, they are between the 
Primary reference Noguchi fails to teach:
	into equal intervals,
regardless of a number of the beats included in the set measurement time period
However, the analogous art of Man of an ultrasound imaging system that displays spectral Doppler waveforms (abstract) teaches:
into equal intervals (see figure 5A, specifically the dashed lines displayed at equal intervals over time on the Doppler spectrum image; these lines are references with arrows in the image below),
regardless of a number of the beats included in the set measurement time period (see figure 5A, specifically the dashed lines displayed at equal intervals over time on the Doppler spectrum image shown in the image below are based on a time scale which is independent of the number of beats in the set measurement time period. The number of beats may differ, but the time scale substantially equal divisions is consistent.)


    PNG
    media_image1.png
    615
    743
    media_image1.png
    Greyscale












It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging apparatus and display method of Noguchi to incorporate the substantially equal dividing markers as taught by Man because it enables a user to more easily view the relationship between the variable Doppler waveform and a standardized time interval.
Primary reference Noguchi further fails to teach:
set a measurement time period from a set start time to a set end time on the M-mode image, the measurement time period including beats;
However, the analogous art of the Kawabata of an ultrasound diagnostic device with Doppler spectrum imaging (abstract) teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and waveform display apparatus of Noguchi and Man to incorporate the user configurable measurement target range as taught by Kawabata because it enables the user to easily view multiple heartbeats in a Doppler spectrum image on a single user interface display (figure 3). 
Primary reference Noguchi further fails to teach:
receive a number of "n" beats set numerically by an operator, where "n" is an integer having a value of at least two
However, the analogous art of Fukunaga of a diagnostic imaging apparatus utilized to acquire periodic signal waveforms (abstract) teaches:
receive a number of "n" beats set numerically by an operator, where "n" is an integer having a value of at least two (figures 7 and 8 shows the user setting a number 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and waveform display apparatus of Noguchi, Man, and Kawabata to incorporate the set of a number of “n” beats as taught by Fukunaga because heartbeats may change in tempo over time and utilizing a number of heartbeats of at least two enables an examiner to visually compare heartbeat period and perform a diagnostic analysis ([0003]; [0006]; [0007]). 
Primary reference Noguchi further fails to teach:
With an arithmetic method based on the number n of beats set numerically by the operator
However, the analogous art of Baba of an ultrasonic diagnostic apparatus with an M-mode imaging feature ([0001]) teaches:
With an arithmetic method based on the number n of beats set numerically by the operator ([0051]-[0062]; figures 7, 8, and 9; The setting of the number of heartbeats to N=2 or N=3 is considered to be an arithmetic method of determining the time axis scale for the displayed image, set by the operator via a number of beats and then 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and waveform display apparatus of Noguchi, Man, Kawabata, and Fukunaga to incorporate the number of beats set numerically for the measurement time period as taught by Baba because it is important to accurately set the measurement range to enable the user to perform a diagnosis on the most clinically relevant data ([0002]-[0005]). 
Regarding claim 12, the combined references of Noguchi, Man, Kawabata, Fukunaga, and Baba teach all of the limitations of claim 1. Primary reference Noguchi further fails to teach: 
Wherein the set measurement range is between two end-diastoles, and a position of the marker is calculated based on the set measurement time period between the two end-diastoles. 
However, the analogous art of the Kawabata of an ultrasound diagnostic device with Doppler spectrum imaging (abstract) teaches: 
Wherein the set measurement range is between two end-diastoles (paragraph [0135], lines 5-10; end diastole 204a and end diastole 204b; see figure 3) and
 a position of the marker is calculated based on the set measurement time period between the two end-diastoles (figure 3, markers 204a, 204b, 204c, 204d, 204e).

Regarding claim 13, the combined references of Noguchi, Man, Kawabata, Fukunaga, and Baba teach all of the limitations of claim 11. Primary reference Noguchi further teaches:
Wherein the processing circuitry is further configured to display each of the at least one marker on the M-mode image as a line representing a time (paragraph [0096], lines 4-5).
Regarding claim 17, the combined references of Noguchi, Man, Kawabata, Fukunaga, and Baba teach all of the limitations of claim 1. Primary reference Noguchi further fails to teach: 
Wherein the set measurement time period is between two end-diastoles, and a position of the marker is calculated based on the set measurement time period between the two end-diastoles. 
However, the analogous art of the Kawabata of an ultrasound diagnostic device with Doppler spectrum imaging (abstract) teaches: 
Wherein the set measurement range is between two end-diastoles (paragraph [0135], lines 5-10; end diastole 204a and end diastole 204b; see figure 3) and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and waveform display apparatus of Noguchi, Man, Kawabata, Fukunaga, and Baba to incorporate the measurement range between the end-diastoles as taught by Kawabata because it provides an accurate description of a heartbeat with consistency across multiple displayed periods. 
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, in view of Man, in view of Kawabata, in view of Fukunaga, in further view of Baba as applied to claims 2 or 12 above and further in view of Roh et al. (U.S. Pub. No. 20150265247) hereinafter Roh, in further view of (Toronto General Hospital Department of Anesthesia, Perioperative Interactive Education, “Virtual Transesophageal Echocardiography: Spectral Doppler.” Accessed: https://web.archive.org/web/20151011161434/http://pie.med.utoronto.ca:80/TEE/TEE_content/TEE_spectral_intro.html, 10/11/15) hereinafter Spectral Doppler. 
Regarding claim 3, the combined references of Noguchi, Man, Kawabata, Fukunaga, and Baba teach all of the limitations of claim 2. Primary reference Noguchi fails to teach:
a Doppler spectrum image.
However, the analogous art of Roh of an ultrasound imaging and display apparatus (abstract) teaches: 
a Doppler spectrum image (paragraph [0229], lines 3-9).

Primary reference Noguchi further fails to teach:
the processing circuitry is further configured to set, when a part of the line is disposed around a waveform, the part of the line to be hidden or translucent.
However, the analogous art of Spectral Doppler of ultrasound Doppler imaging (introduction) teaches:
that the processing circuitry is further configured to set when a part of the line is disposed around a waveform, the part of the line to be hidden or translucent (figure 3; dashed marker lines; see attached figure below with dashed marker lines indicated with arrows). The Spectral Doppler reference shows a spectral Doppler waveform with vertical dashed marker lines that are disposed around the waveform. It is noted that the dashes allow for significant regions of the lines to be hidden from view around the waveform region.

    PNG
    media_image2.png
    427
    641
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and display apparatus of Noguchi, Man, Kawabata, Fukunaga, Baba and Roh to incorporate partially hidden marker lines as taught by Spectral Doppler because the hidden marker lines of Spectral Doppler allow the viewer to see much more sensitive variations in a displayed waveform. 
Regarding claim 14, the combined references of Noguchi, Man, Kawabata, Fukunaga, and Baba teach all of the limitations of claim 12. Primary reference Noguchi fails to teach:
a Doppler spectrum image.
However, the analogous art of Roh of an ultrasound imaging and display apparatus (abstract) teaches: 
a Doppler spectrum image (paragraph [0229], lines 3-9).

Primary reference Noguchi further fails to teach:
the processing circuitry is further configured to set, when a part of the line is disposed around a waveform, the part of the line to be hidden or translucent.
However, the analogous art of Spectral Doppler of ultrasound Doppler imaging (introduction) teaches:
that the processing circuitry is further configured to set when a part of the line is disposed around a waveform, the part of the line to be hidden or translucent (figure 3; dashed marker lines; see attached figure below with dashed marker lines indicated with arrows). The Spectral Doppler reference shows a spectral Doppler waveform with vertical dashed marker lines that are disposed around the waveform. It is noted that the dashes allow for significant regions of the lines to be hidden from view around the waveform region. 

    PNG
    media_image2.png
    427
    641
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and display apparatus of Noguchi, Man, Kawabata, Fukunaga, Baba and Roh to incorporate partially hidden marker lines as taught by Spectral Doppler because the hidden marker lines of Spectral Doppler allow the viewer to see much more sensitive variations in a displayed waveform. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, in view of Man, in view of Kawabata, in view of Fukunaga, in further view of Baba as applied to claim 1 above and further in view of Roh.
Regarding claim 5, the combined references of Noguchi, Man, Kawabata, Fukunaga, and Baba teach all of the limitations of claim 1. Primary reference Noguchi further fails to teach: 
the image generating circuitry is further configured to generate a Doppler spectrum image as the ultrasonic image.

the image generating circuitry is further configured to generate a Doppler spectrum image as the ultrasonic image (paragraph [0229], lines 3-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and waveform display apparatus of Noguchi, Man, Kawabata, Fukunaga, and Baba to incorporate Doppler spectrum image as taught by Roh, because a Doppler spectrum image allows for the imaging of moving objects (paragraph [0052], lines 6-8).
Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, in view of Man, in view of Kawabata, in view of Fukunaga, in further view of Baba as applied to claims 1 or 11 above and further in view of Phillips et al. (U.S. Pub. No. 20150351703) hereinafter Phillips. 
Regarding claim 7, the combined references of Noguchi, Man, Kawabata, Fukunaga, and Baba teach all of the limitations of claim 1. Primary reference Noguchi further fails to teach:
the processing circuitry is further configured to measure a heart rate based on the number of beats and the set measurement time period.
However, the analogous art of Phillips of ultrasound monitoring of cardiovascular function and flow (paragraph [0001]) teaches: 
the processing circuitry is further configured to measure a heart rate based on the number of beats and the set measurement time period (paragraph [0084], lines 1-7).

Regarding Claim 8, the combined references of Noguchi, Man, Kawabata, Fukunaga, and Baba teach all of the limitations of claim 1. Primary reference Noguchi further fails to teach:
the processing circuitry is further configured to measure a maximum flow velocity by tracing a maximum flow velocity in the set measurement time period on a Doppler spectrum image as the M-mode image, based on the set measurement time period.
However, the analogous art of Phillips of ultrasound monitoring of cardiovascular function and flow (paragraph [0001]) teaches: 
the processing circuitry is further configured to measure a maximum flow velocity by tracing a maximum flow velocity in the set measurement time period on a Doppler spectrum image as the M-mode image, based on the set measurement time period (paragraph [0084], lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and waveform display apparatus of Noguchi, Man, Kawabata, Fukunaga, and Baba to incorporate the flow velocity tracing functionality as taught by Phillips because a continuous flow signal and measurement of cardiac indicators helps detecting an 
Regarding claim 16, the combined references of Noguchi, Man, Kawabata, Fukunaga, and Baba teach all of the limitations of claim 11. Primary reference Noguchi further fails to teach:
the processing circuitry is further configured to measure a heart rate based on the number of beats and the set measurement time period.
However, the analogous art of Phillips of ultrasound monitoring of cardiovascular function and flow (paragraph [0001]) teaches: 
the processing circuitry is further configured to measure a heart rate based on the number of beats and the set measurement time period (paragraph [0084], lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and waveform display apparatus of Noguchi, Man, Kawabata, Fukunaga, and Baba to incorporate the heartbeat measurement functionality as taught by Phillips because it allows for real-time quantitative cardiac performance feedback to the physician.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, in view of Man, in view of Kawabata, in view of Fukunaga, in further view of Baba as applied to claim 1 above and further in view of Pelissier et al. (U.S. Pub. No. 20110196237) hereinafter Pelissier. 
Regarding claim 9, the combined references of Noguchi, Man, Kawabata, Fukunaga, and Baba teach all of the limitations of claim 1. Primary reference Noguchi further fails to teach: 

However, the analogous art of Pelissier of measuring and analyzing blood flow in living subjects (abstract) teaches:
processing circuitry is further configured to measure a flow velocity range by variation in flow velocity in the set measurement time period on the Doppler spectrum image as the ultrasonic M-mode image, based on the set measurement time period (paragraph [0109], lines 3-6; paragraph [0118], lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and waveform display apparatus of Noguchi, Man, Kawabata, Fukunaga, and Baba to incorporate the flow velocity range measurement as taught by Pelissier because range variation of flow velocity is an important parameter for diagnosing underlying pathologies. Information about flood flow turbulence may be used to evaluate the risk of blood vessel trauma, which can cause stroke and myocardial infarction (paragraph [0017], lines 4-6).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, in view of Man, in view of Kawabata, in view of Fukunaga, in further view of Baba as applied to claim 1 above and further in view of Kliot et al. (U.S. Pub. No. 20060100530) hereinafter Kliot. 

the processing circuitry is further configured to issue a notification when a flow velocity of a Doppler waveform of the M-mode image crosses the marker and exceeds a threshold.
However, the analogous art of Kliot of monitoring physiological parameters over time (abstract) teaches:
the processing circuitry is further configured to issue a notification when a flow velocity of a Doppler waveform of the M-mode image crosses the marker and exceeds a threshold (paragraph [0020], lines 5-6 “blood flow velocity”; paragraph [0024], lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound imaging and waveform display apparatus of Noguchi, Man, Kawabata, Fukunaga, and Baba to incorporate the threshold notification feature as taught by Kliot because it allows remote monitoring to a healthcare provider (paragraph [0024], lines 6-7).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-14, and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Responses to arguments relevant to the current rejections are detailed below. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785